                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


SHARI YETTO and PAUL YETTO,                  JUDGMENT IN A CIVIL CASE

      Plaintiffs,

vs.


CITY OF JACKSON, TENNESSEE, ET AL.,          CASE NO: 17-1205-STA-jay

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Directing Entry of Judgment entered on July 9, 2019, the Court
finds in favor of Plaintiffs on their request for a declaratory
judgment and finds that the issuance of a permanent injunction is
warranted. The Court finds in favor of Defendants on Plaintiff’s
claims brought under the Religious Land Use and Institutionalized
Persons Act, 42 U.S.C. §§ 2000cc--2000cc-5, and on Plaintiffs
claims brought under 28 U.S.C.§ 1983.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 7/9/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
